Case: 20-40279     Document: 00515792738          Page: 1    Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 23, 2021
                                   No. 20-40279
                                                                       Lyle W. Cayce
                                                                            Clerk
   Brian Miller,

                                                            Plaintiff—Appellant,

                                       versus

   Officer R. Dricks, Individually;
   Sergeant B. Macik, Individually;
   J. Santos,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CV-284


   Before Jones, Clement, and Graves, Circuit Judges.
   Per Curiam:*
          The court has considered this appeal in light of the briefs, record, and
   oral argument. Having done so, we conclude that the district court’s
   judgment is AFFIRMED in Part and REVERSED and REMANDED in Part.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40279           Document: 00515792738             Page: 2      Date Filed: 03/23/2021




                                           No. 20-40279


            Appellant Brian Miller suffered a broken jaw and head laceration
   during his arrest for evading a police officer in a motor vehicle. He sued the
   City of Texas City and three of its police officers for excessive force under
   the Fourth and Fourteenth Amendments. 42 U.S.C. § 1983. 1 As the case
   proceeded, he was deposed, discovery deadlines were set, and a potential trial
   date announced. The police officers moved for summary judgment, which
   the district court granted with a written opinion in which it found no
   unconstitutional use of excessive force and, in the alternative, qualified
   immunity for each officer. The court also rejected Miller’s bystander liability
   claim against Officer Santos. 2
            Having reviewed de novo the underlying evidence, which includes a
   dashcam video of the initial encounter, pursuit and takedown of Miller,
   together with the defendants’ affidavits, excerpts from Miller’s deposition,
   and hospital records, we disagree with the district court’s assessment of some
   of the facts as follows. 3




            1
                The City was dismissed by the trial court and appellant has not challenged that
   order.
            2
             Miller obtained an extension of time to file his response, but he let that date pass
   and did not file a response for five months. The district court, sua sponte, struck the
   response for untimeliness, hardly an abuse of discretion. Nonetheless, despite some
   inartful wording in its summary judgment decision, the court did not grant a de facto default
   judgment against Miller but assessed the case in light of the properly admitted evidence at
   that point. The court did not err in its application of Rule 56 for a motion filed without
   opposition. See Day v. Wells Fargo Bank Nat’l Ass’n, 768 F.3d 435 (5th Cir. 2014). Nor did
   the court erroneously deny Miller’s subsequent motion for new trial and related relief, in
   which is there no convincing attempt to show excusable neglect for counsel’s serious
   breach of the court’s time schedule. Cf. Pioneer Inv. Servs. v. Brunswick Assocs., 507 U.S.
380, 113 S. Ct. 1489 (1993).
            3
            All parties and the district court are well acquainted with the relevant standards
   for unconstitutional excessive force and qualified immunity, which we apply here.




                                                  2
Case: 20-40279      Document: 00515792738          Page: 3    Date Filed: 03/23/2021




                                    No. 20-40279


          As to Officer Dricks, who administered the injurious blows, there are
   fact issues as to whether the force he used was excessive to the amount of
   resistance, if any, he encountered or perceived from Miller, and there are
   consequently fact issues about his entitlement to qualified immunity.
          As to Sergeant Macik, who tased Miller, we agree with the district
   court that based on the circumstances he perceived, and the lack of any injury
   from the taser, he was entitled to qualified immunity.
          Officer Santos was sued for the noninjurious securing of Miller’s legs
   and as a bystander to the events, which occurred within 6 seconds at most.
   There is no factual basis for a claim of excessive force against Santos.
   Further, bystander liability requires that an officer “(1) knows that a fellow
   officer is violating an individual’s constitutional rights; (2) has a reasonable
   opportunity to prevent the harm; and (3) chooses not to act.” Whitley v.
   Hanna, 726 F.3d 631, 646 (5th Cir. 2013) (citing Randall v. Prince George’s
   Cnty., 302 F.3d 188, 204 (4th Cir. 2002) (footnote omitted)). The dashcam
   video here shows that even if Santos perceived a constitutional violation to
   Miller, he had no reasonable opportunity to prevent the harm caused by
   Officer Dricks. Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998) (“[T]his
   court may affirm a judgment upon any basis supported by the record.”).
          For these reasons, the district court’s judgment in favor of Sgt. Macik
   and Officer Santos is AFFIRMED, the judgment in favor of Officer Dricks
   is REVERSED and REMANDED for further proceedings.




                                          3